BOND, C. J.
(concurring) — This is an application by certiorari to quash the record and judgment of the Kansas City Court of Appeals.- Under the rule of law established by my brethren, against my dissent, this court has power under the Constitution to quash judg-*303merits of the Courts of Appeals whenever such judgment conflicts with the last previous ruling- of this court. In the present case the Kansas City Court of Appeals held, in effect, that a circuit judge had no powér, upon the record data before him, contained in the minutes made on his docket and the clerk’s minutes, and entry of judgment, to entertain an application for a mine pro-tune entry to make the judgment and orders conform to those which were actually made and given at the time. Of course that was error on the part of the Kansas City Court of Appeals; for the power to hear and determine such motions is inherent in the circuit court. This is what I understand the opinion of my learned brother William holds.
Because of the conflict thus pointed out by him, and because, while the present scope of review by certiorari subsists, it is the duty of all the members of this court to enforce it, (State ex rel. v. Robertson, 264 Mo. l. c. 670). I concur in the quashal of the judgment in conformity to the Constitution as expounded by my brethren, although I do not personally think their construction of the Constitution is correct. I therefore concur for conformity only.